IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 
                                                                              
                                                               NO.
PD-1135-05

 
 
                                     MORRIS LANDON JOHNSON, II, Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS
 

                   ON APPELLANT=S PETITION FOR DISCRETIONARY REVIEW
                                  FROM
THE ELEVENTH COURT OF APPEALS
                                                             ERATH  COUNTY

 
Keasler,
J., delivered the unanimous opinion of the Court.
 
                                                                  O
P I N I O N 
 




Morris Landon Johnson, II, was found
guilty by a jury of the second-degree felony offense of possession of
methamphetamine in an amount of four grams or more but less than 200
grams.  The jury sentenced Johnson to
twenty years= imprisonment and assessed a $5,000
fine.  Johnson appealed, claiming that
the evidence was insufficient to support his conviction. Affirming the judgment
of the trial court, the Eleventh Court of Appeals held that A[t]he evidence was legally and
factually sufficient to affirmatively link appellant to the methamphetamine.@[1]  We granted Johnson=s petition for
discretionary review.
Having examined the record and briefs
and considered the arguments in the case, we conclude that our decision to
grant review was improvident.  We therefore
dismiss Johnson=s petition as improvidently granted.
 
DATE
DELIVERED: November 15, 2006
DO
NOT PUBLISH
 




[1]  Johnson v. State, No. 11-04-00047-CR (Tex. App.CEastland 2005) (not designated for
publication), 2005 Tex. App. LEXIS 4239.